DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed to the Applicant’s response filed 11-20-2020.

3.	Claims 1-20 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 11-20-2020, with respect to the rejections made under 35 USC Sec. 112 have been fully considered and are persuasive.  These rejections have been withdrawn.  The Applicant’s amendment to the drawings has overcome the objection to the drawings made in the previous Office Action.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


IN THE CLAIMS:
Please amend claim 2 as shown below:

2.    The connected system of claim 1, wherein the actuator comprises  a rotatable knob which has a unique predefined setting corresponding to each one of the plurality of threat levels.



Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field does not teach the combination of features of the claimed invention, particularly including an actuator configured to output a threat level .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patent document teaches a user-selectable vehicle risk level pertinent to the Applicant’s disclosure:

Cao			US 2016/0364678 A1 	(see esp. para. [0299])
Tran et al.		US 2020/0020165 A1 	(see esp. para. [0394])
Ansari et al.	 	US 2016/0357188 A1	(see esp. para. [0289])
Hamilton II, et al.	US 2011/0302144 A1	(see esp. para. [0033])
 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner can normally be reached on M-Th; Tu-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL E CALLAHAN/           Examiner, Art Unit 2437